ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 10, 11, 14-16, and 20 and the cancellation of claim 2 in the response filed 2/2/22 is acknowledged.
Claims 1, 3-18, and 20 are now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Satterthwaite on 2/9/22.

The application has been amended as follows: 
Claim 20 (Currently Amended by Examiner): An apparatus for treating snoring and/or sleep apnea, said apparatus comprising: 
a first pillow having: 
a front surface; 
a rear surface opposite the front surface:
a left side surface; 
a right side surface opposite the left side surface; 
a bottom surface; 

a first head recess formed in the top surface, the first head recess comprising: 
a bottom area for receiving and supporting a lateral side of a user's face, and 
a peripheral area spanning upwardly to the top surface of the pillow from the bottom area of the first head recess at a perimeter thereof; and 
a first neck channel recessed in the top surface and extending from the first head recess toward the front surface of the pillow to receive and support a lateral side of the user's neck, wherein the peripheral area of the first head recess includes a chin region reaching laterally outward from the first neck channel at a relative angle thereto toward one of the left and right side surfaces of the pillow for receipt of an underside of the user's chin against said chin region, said chin region being oriented relative to the first neck channel such that the user's upper cervical spine resides in a substantially or fully relaxed non-extended state and the user's mandible is maintained in a substantially or fully closed position; 
a second head recess and second neck channel recessed in the top surface of the first pillow and being of matching configuration to the first head recess and first neck channel; and 
a second pillow that has a third head recess and third neck channel that are of matching configuration to first head recess of the first pillow, and also has a fourth head recess and a fourth neck channel that are also of matching configuration to the first head recess of the first pillow; and wherein  the chin regions of the first and second head recesses each reach toward a nearest one of either the left side surface of the pillow or the right side surface of the pillow, and wherein the chin regions of the third and fourth head recesses each reach toward a furthest one of either the left side surface of the pillow or the right side surface of the pillow.

Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an apparatus for treating snoring and/or sleep apnea, said apparatus comprising a pillow having: a head recess formed in the top surface, the head recess comprising: a bottom area for receiving and supporting a lateral side of a user's face, and a peripheral area spanning upwardly to the top surface of the pillow from the bottom area of the head recess at a perimeter thereof; and a neck channel recessed in the top surface and extending from the head recess toward the front surface of the pillow to receive and support a lateral side of the user's neck; wherein the peripheral area of the head recess includes a chin region reaching laterally outward from the neck channel at a relative angle thereto toward one of the left and right side surfaces of the pillow for receipt of an underside of the user's chin against said chin region, said chin region being oriented relative to the neck channel such that the user's upper cervical spine resides in a substantially or fully relaxed non-extended state and the user's mandible is maintained in a substantially or fully closed position, and wherein the relative angle at which the chin region reaches laterally outward from the neck channel is no greater than 120-degrees, in combination with all other features recited in the claim. Popitz US 2012/0180220 A1 is the closest prior art of record and discloses a pillow 1000 (fig. 10A) having a head recess 110 formed in the top surface, the head recess 110 comprising a bottom area for receiving and supporting a lateral side of a user’s face (fig. 6C) and a peripheral area (fig. 1, the circumferential area directly adjacent the upper contour/opening of 
Regarding independent claim 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an apparatus for treating snoring and/or sleep apnea, said apparatus comprising: a pillow having: a head recess formed in the top surface, the head recess comprising: a bottom area for receiving and supporting a lateral side of a user's face, and a peripheral area spanning upwardly to the top surface of the pillow from the bottom area of the head recess at a perimeter thereof; and a neck channel recessed in the top surface and extending from the head recess toward the front surface of the pillow to receive and support a lateral side of the user's neck; and one or more toppers each comprising a resiliently compressible material of greater compressibility than said pillow, including a first topper for placement on the top surface of said pillow in overlying relation to the head recess therein; wherein: the peripheral area of the head recess includes a chin region reaching laterally outward from the neck channel at a relative angle thereto toward one of the left and right side surfaces of the pillow for receipt of an underside of the user's chin against said chin region, said 
Regarding independent claim 16, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an apparatus for treating snoring and/or sleep apnea, said apparatus comprising a pillow having: a first head recess formed in the top surface, the head recess comprising: a bottom area for receiving and supporting a lateral side of a user's face, and a peripheral area spanning upwardly to the top surface of the pillow from the bottom area of the first head recess at a perimeter thereof; and a first neck channel recessed in the top surface and extending from the first head recess toward the front surface of the pillow to receive and support a lateral side of the user's neck; wherein: the peripheral area of the first head recess includes a chin region reaching laterally outward from the first neck channel at a relative angle thereto toward one of the left and right side surfaces of the pillow for receipt of an underside of the user's chin against said chin region, said chin region being oriented relative to 
Regarding independent claim 20, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an apparatus for treating snoring and/or . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macomber US 4,349,925 discloses a pillow 10 for supporting the side of the user’s face (fig. 9)
Sramek US 5,781,947 discloses a pillow for supporting the side of the user’s face (fig. 4)
Jerome-Miller et al. US 10,441,487 B1 discloses a pillow 100 with multiple cutouts for relieving pressure on the side of the user’s face (fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786